NO. 12-19-00022-CR
                             IN THE COURT OF APPEALS
                TWELFTH COURT OF APPEALS DISTRICT
                                         TYLER, TEXAS


IN RE:                                                 §

WILLIE L. RAY,                                         §       ORIGINAL PROCEEDING

RELATOR                                                §

                                      MEMORANDUM OPINION
                                          PER CURIAM
        Relator, Willie Ray, filed this pro se original proceeding in which he challenges
Respondent’s failure to ensure that he had a fair and impartial jury trial when a juror fell asleep
during trial.1 He contends that his trial counsel alerted Respondent to the fact that one of the
jurors was sleeping during trial, particularly while evidence was being presented and the jury
charge was being read. Relator complains that Respondent failed to admonish the juror.
        In September 2003, a jury convicted Relator of aggravated assault and assessed his
punishment at forty-five years in prison. See Ray v. State, No. 12-03-00337-CR, 2004 WL
1795376 (Tex. App.—Tyler Aug. 11, 2004, pet. ref’d) (mem. op., not designated for
publication). This Court affirmed the conviction.2 See id. In this original proceeding, Relator
now challenges his conviction by claiming that his constitutional rights were violated by a
sleeping juror and Respondent’s failure to address the matter. However, the sole method for a
collateral attack on a felony conviction is through an application for a writ of habeas corpus. In
re Harrison, 187 S.W.3d 199, 200 (Tex. App.—Texarkana 2006, orig. proceeding); see Ater v.

        1
          Respondent is the Honorable Kerry L. Russell, Judge of the 7th District Court in Smith County, Texas.
The State of Texas is the Real Party in Interest.
         2
            The court of criminal appeals granted Relator an opportunity to file an out of time petition for
discretionary review. See Ex parte Ray, No. AP-75,328, 2006 WL 234901 (Tex. Crim. App. Feb. 1, 2006). The
petition was subsequently refused. See Ex parte Ray, PD-0342-06 (Tex. Crim. App. June 1, 2006). Relator also
filed other unsuccessful proceedings with the court of criminal appeals. See Ex parte Ray, No. WR-61,390-05,
2006 WL 234901 (Tex. Crim. App. Dec. 12, 2018); see also Ex parte Ray, No. WR-61,390-04, (Tex. Crim. App.
Sept. 17, 2015).
Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App. 1991); see also TEX. CODE
CRIM. PROC. ANN. art 11.07 (West 2005). Accordingly, Relator’s petition for writ of mandamus
is an improper collateral attack on his criminal conviction. See In re Tutson, No. 07-17-00405-
CV, 2017 WL 5185124 at *2 (Tex. App.—Amarillo Nov. 7, 2017, orig. proceeding) (mem. op.)
(“a felony conviction is not subject to a collateral attack by means of a writ of mandamus”); see
also Harrison, 187 S.W.3d at 200.                We, therefore, dismiss Relator’s petition for writ of
mandamus for want of jurisdiction.
Opinion delivered January 23, 2019.
Panel consisted of Worthen, C.J., Hoyle, J., and Neeley, J.




                                             (DO NOT PUBLISH)



                                                          2
                                  COURT OF APPEALS
     TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                          JUDGMENT


                                          JANUARY 23, 2019

                                        NO. 12-19-00022-CR



                                          WILLIE L. RAY,
                                             Relator
                                               V.

                                   HON. KERRY L. RUSSELL,
                                          Respondent


                                       ORIGINAL PROCEEDING

              ON THIS DAY came to be heard the petition for writ of mandamus filed by
Willie L. Ray; who is the relator in Cause No. 007-0396-03-A. Said petition for writ of
mandamus having been filed herein on January 16, 2019, and the same having been duly
considered, because it is the opinion of this Court that it lacks jurisdiction, it is therefore
CONSIDERED, ADJUDGED and ORDERED that the said petition for writ of mandamus be,
and the same is, hereby dismissed for want of jurisdiction.
                   By per curiam opinion.
                   Panel consisted of Worthen, C.J., Hoyle, J. and Neeley, J.




                                                     3